Citation Nr: 0303177	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
mixed tension and migraine headaches, now diagnosed as 
vascular migraine headaches, prior to May 20, 2002.

2.  Entitlement to an evaluation greater than 30 percent for 
vascular migraine headaches from May 20, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in January 1998 of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, granted 
entitlement to service connection for mixed tension and 
migraine headaches with assignment of a noncompensable 
evaluation effective from April 12, 1997.  

The veteran presented oral testimony before the undersigned 
Veterans Law Judge in July 2000, a transcript of which has 
been associated with the claims file.

The Board remanded the case in August 2000 for further 
development and readjudication.  

In an August 2002 rating decision the RO assigned a 30 
percent evaluation for the veteran's headache disorder, now 
diagnosed as vascular migraine headaches, effective from May 
20, 2002.  

On a claim for original or increased disability rating, 
however, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation 
and, thus, such claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).

The claim has been returned to the Board for further 
appellate review.

The Board notes that the veteran has raised a claim of 
entitlement to service connection for an eye condition in a 
statement received in February 2001.  She claimed that she 
had initially filed a claim for an eye problem and it was not 
considered.  The Board's review finds that the RO denied 
service connection for an eye condition in an August 1997 
rating decision.  The veteran was notified of the decision by 
letter dated in August 1997.  She did not initiate an appeal 
and the decision became final.  The claim of whether new and 
material evidence has been submitted to reopen a claim is 
referred to the RO for appropriate development and 
notification to the veteran as to the type of evidence 
required to reopen this claim.  


FINDINGS OF FACT

1.  Prior to May 20, 2002, the veteran's migraine headaches 
were productive of disability compatible with characteristic 
prostrating attacks less frequently than averaging one in 2 
months over the last several months.  

2.  Since May 20, 2002 the veteran's migraine headaches have 
been productive of disability compatible with characteristic 
prostrating attacks occurring on an average once a month over 
last several months, but they are not productive of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
migraine headaches prior to May 20, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2002).

2.  The criteria for a rating in excess of 30 percent for 
migraine headaches from May 20, 2002 have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 
8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran filed a claim in April 1997, in pertinent part, 
for entitlement to service connection for headaches that 
began during service in 1993. 

Service medical records show that at the time of enlistment 
examination in May 1993 the medical history as reported by 
the veteran did not show a history of frequent or severe 
headaches.  The first evidence of headaches was in November 
1993 when a tension headache was diagnosed.  She reported 
having severe headaches for twenty years.  She was seen in 
June 1994 first for other symptoms at which time she 
indicated a refill was needed for her headache medication.  A 
week later she was seen for an unrelated disorder and 
indicated that Midrin gave relief for her severe headaches 
but caused drowsiness and she requested a different 
medication.  She did not have a headache at that time.  She 
had migraine headaches, which were rare.  

In September 1995 she complained of a throbbing migraine 
headache with pain around the eyes and on top of her head 
approximately three times a week.  Midrin helped but she had 
run out of medication and needed a refill or a substitute.  
An optometry examination diagnosed esophoria "F & N", 
symptomatic and possible latent hyperopia.  

In October 1996 she complained of a migraine headache of 12 
hours duration.  She denied nausea and sensitivity to light.  
She had pounding on top of her head.  There were no focal 
signs.  In December 1996 she had headaches when she had viral 
gastroenteritis.

In the report of medical history at the time of examination 
for separation in February 1997 she complained of frequent or 
severe headaches.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in October 1997.  She reported that her headaches 
began in 1993.  They started at the top of her head and would 
be pounding and radiating to the front of her face and eyes.  
Occasionally, she was nauseated and dizzy.  The headaches 
were brought on whenever she was stressed out or when she had 
to do physical training.  The veteran stated that she had 
suffered no headaches since discharge from the service in 
April 1997.  She took no routine medications for her 
headaches.  She had been told that these were migraine 
headaches.  

The assessment in October 1997 was headaches, with symptoms 
of probable mixed tension and migraine type headaches.  She 
took no routine medications for headaches brought on only by 
stress and having to do a PT test.  She reported having had 
no headaches since April 1997.  

In March 1998 the veteran stated that she took medication 
whenever she had a headache.  In February 1999, she stated 
that she was on prescribed medication for migraine headaches.  
Her headaches were "more so now without medication."

The veteran was afforded a C&P neurology examination in April 
1999.  The examiner reviewed the claims file and medical 
records.  The veteran reported that her headaches had started 
in 1993 shortly after she joined the military.  They started 
on top of the head and went retro-orbitally with a pounding 
character.  They were occasionally associated with mild 
dizziness.  She denied an aura to the headaches, nausea and 
vomiting, photophobia or phonophobia.   

Initially the headaches occurred almost every day, but lately 
had occurred approximately three times a week although, 
during the preceding week they had been daily.  A prescribed 
medication, Midrin, had worked to dull the headaches but not 
completely get rid of them.  She had not been treated for 
those headaches since her discharge from the military.  She 
had been out of Midrin for a month and was awaiting an 
appointment with her primary care physician.     

The VA examiner noted that a review of her service medical 
records did not reveal any frequent evaluations for 
headaches.  She was working part time and going to school.  
Her job involved typing on the computer and the headaches had 
not affected her attendance.  She reported that whenever she 
had a headache she just kept on working.  It also was not 
apparent that the headaches had affected her performance at 
school.  The examiner also noted that while the veteran 
stated that the headaches had never completely disappeared 
since they started in 1993, at the October 1997 C&P 
examination she mentioned that she had not had any headaches 
since her discharge from service.  

The April 1999 diagnosis was tension type headaches with mild 
migraneous features, mildly disabling.  The examiner 
commented as follows:

This veteran's headaches started while in the service 
and by her account seem to have been associated with a 
lot of stressful situations.  By history today, the 
headaches never abated since her discharge from the 
military but on a previous Compensation and Pension 
examination she had told the examiner that she has not 
had headaches for approximately six whole months since 
her discharge from the military.  By description, these 
headaches are most likely tension type headaches with 
very mild migraneous features such as the pounding 
sensation during the headache.  Although the veteran 
perceives these headaches to be very disabling, they 
only seem to be mildly so as she is still able to go to 
work and continue working despite having the headache.  
It would be atypical for a patient with typical 
migraines or severe tension type headaches to be able to 
carry on with their duties despite having the headache 
as this veteran reports that she does at her current 
job.  She is currently scheduled to start following up 
with a prime (sic) care doctor at the VA Medical Center 
and appropriate treatment for the headaches will be 
instituted.  

After receipt of a May 1999 supplemental statement of the 
case confirming the zero percent evaluation, the veteran 
requested submission of her case to the Board and stated that 
she had no additional evidence to furnish.


The veteran testified at a personal hearing in July 2000.  
She testified that she had not told the VA examiner in 
October 1997 that her headaches were only brought on by 
stress and having to do PT.  She testified that she currently 
had headaches 3 to 4 times a week.  She further testified 
that she had been going to treatment since discharge from 
service for her headaches at the Houston VA Medical Center 
and medication had been prescribed.  

At her July 2000 personal hearing the veteran testified that 
the headaches affected her eyesight.  She was a full time 
student and had a difficult time reading and at her job 
working in computers.  She stated that due to personal 
circumstances she had to continue to function at work and 
school even when she had a headache.  She was on a work-study 
program through VA and worked hours around her class 
schedule.  During a previous semester she had missed 
approximately three days of school.  At the time of the 
hearing she was not attending school or working. 

The veteran also testified that she had not told the October 
1997 examiner that she was not taking any medication for 
headaches or that she had not had any headaches since 
discharge from service. 

Outpatient treatment records from May 1999 to April 2000 from 
the VA Medical Center at Houston, Texas received in January 
2001 are negative for complaints, findings or treatment of 
headaches.  A record of scheduled appointments covered a 
period from October 1997 to January 2001.  

The veteran had a routine eye examination in April 2001.  She 
complained of a decrease of vision especially near vision.  
The impression was latent hyperopia and a new prescription 
was made.  She was to return as needed and was discharged 
from the clinic.


Additional outpatient treatment records from the Houston VA 
Medical Center included some duplicate records previously 
received.  In October 2000 the past medical history noted 
migraines currently controlled by Midrin and being followed 
in Neurology.  In March 2001 she complained of a migraine 
headache that did not stop with the prescribed medication.  
Upon examination no focal neuro deficits were found.  She was 
assessed with migraine headaches and medication was given.  
She then was to continue with the prescribed medication of 
Midrin until a neurology appointment.  

In June 2002 she complained of migraine headache for one hour 
with nausea and extreme sensitivity to light.  She was unable 
to get refills on Midrin.  She was examined and found not to 
have focalizing signs.  She was prescribed a different 
medication.

The veteran was afforded a VA C&P neurology examination in 
May 2002.  The examiner reviewed the claims file and remand.  
She reported having migraine headaches for over eight years 
and they worsened while in the military.  She now had them 
about twice a week.  She mentioned the medications she had 
taken for headaches.  Her typical headaches started over the 
vertex, were throbbing in quality and associated with visual 
blurring and sometimes distorted vision that may last for 30 
minutes or longer, even several hours.  The headaches may 
last throughout the day.  She had photophobia and phonophobia 
with the headaches.  In between the headaches, she felt okay 
and her vision returned to normal.  

She denied any precipitating factors concerning the 
headaches.  She estimated that at least four of the headaches 
per month were incapacitating for at least several hours, 
during which time she could not function.  She had prescribed 
medication for use as needed for migraine.  

The diagnosis was vascular migraine headaches.  The VA 
examiner stated that her visual distortion occurred only 
during the migraine.  When the migraine resolved her vision 
returned to normal.  No specific neurological abnormalities 
or visual abnormalities were found on gross examination.  

The examiner further noted that the veteran was only on acute 
therapy for her migraine.  It was suggested that she ask her 
treating neurologist to consider daily preventative 
medication that might be beneficial in decreasing the 
frequency and severity of her migraine headaches.  

The veteran was also afforded a C&P eye examination in May 
2002 for evaluation of visual difficulties related to 
service-connected headaches.  The claims file was available 
for review.  The veteran reported that headaches first 
occurred prior to 1993 but worsened while on active duty.  
She stated that headaches occurred approximately twice a week 
with pain primarily located at the temporal and orbital 
aspect of the skull.  The pain was best relieved with 
Ibuprofen.  She had blurred vision associated with headache 
that resolved when the headache subsided.  

Clinical findings were reported at the May 2002 VA eye 
examination.  The diagnoses were history of service-connected 
migraine/tension headache.  Subjective complaint of episodic 
blurred vision during headache with full recovery of acuity 
upon resolution; congenital alternating esotropia, and 
refractor error.

In an August 2002 rating decision the RO assigned a 30 
percent evaluation effective from May 20, 2002, the date of 
the VA examination showing increased severity.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).


When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).

Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a maximum 50 percent schedular 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over last several 
months, a 30 percent schedular evaluation is warranted.  A 10 
percent evaluation is warranted with characteristic 
prostrating attacks averaging one in 3 months over last 
several months.  With less frequent attacks, a noncompensable 
rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2002).

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).



In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary matter: Duty to Assist and to Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified her of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  She presented testimony at a video 
conference.  Further, she has obtained representation and her 
representative has prepared argument on her behalf.  The 
Board notes that in May 1999 the appellant indicated that she 
had no additional evidence.  

By letter dated in April 2002 the appellant was notified of 
the provisions of the VCAA and has been advised of evidence 
she could submit herself or to sufficiently identify evidence 
so that VA could obtain the evidence for her.  The RO has 
secured outpatient treatment records, VA C&P examinations 
have been provided and a medical opinion obtained.  

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify her as to whether VA 
would obtain it.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Similarly, the Board notes that in its August 2002 
statement of the case, the RO provided the provisions of the 
VCAA and had fully considered them in its adjudication of the 
veteran's appeal.  The statement of the case detailed to the 
veteran the evidence she could submit herself or have VA 
obtain for her.  Quartuccio, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Initial increased evaluation

The Board notes that the veteran disagreed with the initial 
evaluation assigned.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, separate 
ratings might be warranted for separate periods of time, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  She has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, she has been 
afforded examinations and opportunity to present argument and 
evidence in support of her claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

The percentage rating for the veteran's service-connected 
vascular migraine headaches is based on the degree of 
impairment of her social and industrial adaptability.  This 
appeal commenced when the initial evaluation assigned was 
zero percent for mixed tension and migraine headaches 
effective from April 12, 1997, the day after discharge from 
service.  

After review of May 2002 VA examination reports showing a 
diagnosis of vascular migraine headaches, in a subsequent 
rating decision the RO assigned a 30 percent evaluation for 
vascular migraine headaches effective from May 20, 2002, the 
date of the VA examinations.  The evaluations have been 
assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson at 9.

Clearly, the veteran is competent to allege that the 
evaluations assigned do not accurately reflect the severity 
of her disability, and that she has functional impairment.  
However, the Board concludes that the evidence established by 
competent professionals is more probative than the veteran's 
statements.

The Board will consider whether a compensable evaluation is 
warranted for the period prior to May 20, 2002 and whether an 
evaluation greater than 30 percent is warranted for the 
period since May 20, 2002.  

According to the regulations, the evaluation of migraine 
headaches is determined by the frequency of prostrating 
attacks.  


Prior to May 20, 2002

The evidence shows that at the VA examination in October 1997 
the assessment was headaches, with symptoms of probable mixed 
tension and migraine type headaches.  The veteran described 
them as pounding and radiating to the front of her face and 
eyes with occasional symptoms of nausea and dizziness.  
According to the report of the examination she stated that 
she had suffered no headaches since discharge from the 
service in April 1997; however, she later testified that she 
had not so stated.   

She also later claimed that the examiner stated she took no 
medication for her headaches and that was incorrect.  
According to the report of examination she took no routine 
medications for her headaches.  This implies that she did not 
take medication on a regular basis and is consistent with 
other evidence showing that she was prescribed medication for 
headaches on an as needed basis and her March 1998 statement 
that she took medication whenever she had a headache.  

At the April 1999 VA neurology examination she described the 
headaches as having a pounding character and occasionally 
were associated with mild dizziness.  She denied an aura to 
the headaches, nausea and vomiting, photophobia or 
phonophobia.  Although the veteran reported the headaches 
occurred approximately three times a week and had been daily 
the week prior to the examination, the evidence does not 
suggest that they were prostrating attacks.  

The Board notes that in February 1999, although the veteran 
stated that she was on prescribed medication for migraine 
headaches, she also was without medication.  In April 1999 
she also reported being out of medication.  The April 1999 
diagnosis was tension type headaches with mild migraneous 
features, mildly disabling.  The examiner opined that the 
headaches only seemed to be mildly disabling, as she is still 
able to go to work and continue working despite having the 
headaches.  It was not apparent that she had missed school 
due to headaches.  This evidence does not suggest that the 
veteran suffered prostrating headaches.    

The Board notes that at the April 1999 VA examination the 
examiner noted that by history reported that day, the 
headaches never abated since her discharge from the military 
but at a previous C&P examination she had told the examiner 
that she had not had headaches for approximately six whole 
months since her discharge from the military.  



Further, at the July 2000 personal hearing, she testified 
that she had been going to treatment since discharge from 
service for her headaches at the Houston VA Medical Center 
and medication had been prescribed.  

The Board notes, however, that at the April 1999 VA 
examination she indicated that she had been out of prescribed 
medication for a month and was scheduled to start follow-up 
with a primary care doctor at the VA Medical Center and 
appropriate treatment for the headaches would be instituted.  

Furthermore, the outpatient treatment records on file from 
the Houston VA Medical Center include a list of scheduled 
appointments that reflects the first appointment was in 
October 1997 for a C&P examination.  Then, she had other 
appointments for unrelated disorders and a neurology 
appointment in April 1999 for the C&P examination.  The 
veteran canceled an initial neurology appointment in July 
1999 and she apparently was seen in September 1999.  This 
evidence indicates that since discharge from service, while 
she may have continued to use the prescribed medication for 
headaches she had not sought treatment or follow-up until 
after April 1999.  

In October 2000 the evidence shows that Midrin controlled the 
migraines.  The evidence shows an occasion in March 2001 when 
she complained of a migraine headache that did not stop with 
the prescribed medication, and other medication was given.  
She then was to continue with the prescribed medication of 
Midrin until a neurology appointment.  

Overall, the evidence prior to May 20, 2002, does not show 
that the migraine headaches interfered with the veteran's 
employability and working ability.  The evidence does not 
show characteristic prostrating attacks averaging one in 2 
months over the last several months such that a compensable 
evaluation is warranted.  


From May 20, 2002

A 50 percent evaluation, the maximum, would not be warranted 
unless the headaches were with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The Board finds that a rating in excess of 30 percent is not 
warranted for the service-connected migraines for the period 
from May 20, 2002.  At the May 2002 VA examination the 
veteran reported headaches occurring approximately twice per 
week that may last for 30 minutes or even several hours.  The 
pain was best relieved with Ibuprofen.  Per her estimation, 
at least four headaches per month are incapacitating for at 
least several hours in which she could not function.  There 
is no indication that the headaches are prolonged or 
completely prostrating.  Although she may not be able to 
function for several hours, the Board finds this does not 
equate to completely prostrating and prolonged attacks as 
required for a 50 percent evaluation.

Her statement that the headache pain was relieved with 
Ibuprofen weighs against a finding that the headaches were 
completely prostrating.  It was also noted that she was only 
on acute therapy for her migraine.  The Board finds the 
veteran's migraine headaches more nearly approximate the 
rating criteria for a 30 percent evaluation under Diagnostic 
Code 8100.

The Board has also considered the possible application of 
additional diagnostic codes pertinent to the veteran's 
migraine headaches.  The Board notes that at her July 2000 
personal hearing the veteran testified that the headaches 
affected her eyesight.  She was a full time student and had a 
difficult time reading and at her job working in computers.  

The evidence shows that on several occasions when the veteran 
complained of headaches, upon examination no focal neuro 
deficits were found.  

The veteran wears glasses and at an eye examination in April 
2001 she complained of a decrease of vision, especially near 
vision.  A new eyeglass prescription was made; she was to 
return as needed and was discharged from the clinic.  

Furthermore, at a VA eye examination in May 2002 the examiner 
diagnosed a subjective complaint of episodic blurred vision 
during headache with full recovery of acuity upon resolution.

There is no competent medical evidence of separate and 
distinct symptomatology resulting from the veteran's migraine 
headaches as to warrant assignment of separate ratings.  38 
C.F.R. § 4.14.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.

In denying the claim above, the Board has considered all the 
evidence consistent with the CAVC's decision in Fenderson.  
The record does not show that the veteran was entitled to a 
compensable evaluation prior to May 20, 2002, or an 
evaluation greater than 30 percent since May 20, 2002, and 
there is no basis for assignment of staged ratings other than 
what has already been implemented by the RO.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

The RO provided the veteran with the criteria for assignment 
of extraschedular evaluation and considered their application 
to the veteran's case; however, the RO did not grant 
entitlement to an increased evaluation for vascular migraine 
headaches on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the migraine headache 
disorder has not required frequent inpatient care.  The 
evidence does not show that it precludes her from work in 
general or markedly interferes therewith.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of her 
vascular migraine headaches. Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an initial compensable evaluation for vascular 
migraine headaches (previously diagnosed as mixed tension and 
migraine headaches) prior to May 20, 2002 is denied.

Entitlement to an evaluation greater than 30 percent 
disabling for vascular migraine headaches since May 20, 2002 
is denied.



		
	RONALD R. BOSCH
	Veterans' Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

